      Case 1:20-cv-03006-EGS Document 27 Filed 12/14/20 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


PURDUE UNIVERSITY, et al.,

                  Plaintiffs,

v.                                   Civ. Action No. 20-3006 (EGS)

EUGENE SCALIA, in his official
capacity as Secretary,
Department of Labor, et al.,

                 Defendants.

STELLAR IT, INC., et al.,

                  Plaintiffs,

v.                                   Civ. Action No. 20-3175 (EGS)

EUGENE SCALIA, in his official
capacity      as     Secretary,
Department of Labor, et al.,

                 Defendants.


                                 ORDER

     For the reasons stated in the accompanying Memorandum

Opinion, it is hereby

     ORDERED that the Purdue Plaintiffs’ motion for partial

summary judgment, ECF No. 6, is GRANTED; and it is further

     ORDERED that the Purdue Defendants’ cross-motion for

partial summary judgment, ECF No. 19, is DENIED; and it is

further
      Case 1:20-cv-03006-EGS Document 27 Filed 12/14/20 Page 2 of 2



     ORDERED that the Stellar IT Plaintiffs’ motion for partial

summary judgment, ECF No. 7, is GRANTED; and it is further

     ORDERED that the Stellar IT Defendants’ cross-motion for

partial summary judgment, ECF No. 9, is DENIED; and it is

further

     ORDERED that Defendants are directed to reissue any

prevailing wage determinations issued on or after October 8,

2020 under the wage methodology of the IFR; and it is further

     ORDERED that the parties shall meet-and-confer to discuss a

mutually agreeable schedule to reissue the relevant prevailing

wage determinations.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          December 14, 2020




                                   2
